Citation Nr: 1201599	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-35 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating greater than 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend



ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Portland, Oregon, which denied the claims on appeal.

The Veteran had a hearing before the undersigned Veterans Law Judge in June 2011.  A copy of the transcript was reviewed and associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current 70 percent rating for PTSD does not adequately reflect his current symptomatology.  In addition, he alleges entitlement to a TDIU, essentially contending that the impairment caused by his service-connected PTSD renders him unable to secure or maintain substantially gainful employment.  Having reviewed the claims file, the Board finds that additional development is necessary prior to the adjudication of these claims.

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2011).  In this case, the Veteran's service-connected disabilities include PTSD, for which currently he is rated at 70 percent, and malaria, residuals of scrub typhus, and acne, all of which are rated as noncompensable.  The above notwithstanding, the Veteran attributes his claimed unemployability solely to his service-connected PTSD.

In addition, VA's duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Moreover, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

In that regard, the Veteran was afforded a VA examination in December 2006.  At that time, the examiner stated that it was "virtually impossible" to evaluate the Veteran's PTSD because he had a substance abuse and personality disorder that clouded the picture.  At that time, the Veteran was using heroin and other non-prescription drugs.  Nevertheless, the examiner diagnosed PTSD, by history; heroin dependence; and polysubstance dependence and assigned a GAF score of 40.

In October 2008, however, the same examiner conducted another VA examination for competency purposes.  The examiner noted dramatic improvement in the Veteran's physical health, appearance, and mental status.  Unlike during previous examinations, the Veteran appeared to be a good historian and was not on any drugs, except for prescription medication.  As the examination was merely for competency purposes, the examiner did not provide a complete psychiatric evaluation, diagnosis, or assign a GAF score.

Despite the noted improvement during the October 2008 VA examination and separately documented objective improvement in the Veteran's condition, subsequent VA treatment records, as recently as December 2010, have continued to record GAF scores of 40.

Given the potential disparity in the October 2008 VA examination and other VA treatment records, the Board concludes that the claim must be remanded in order to afford the Veteran another VA examination to determine the current severity of his PTSD and the impact, if any, on his employability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to ascertain the current severity of the Veteran's PTSD.  The claims file should be provided to the appropriate examiner for review and the examiner should note that it has been reviewed.  The examiner should perform any tests or studies deemed necessary for an accurate assessment.  A complete rationale for any opinions expressed should be provided.

After reviewing the record, the VA examiner should provide an opinion as to whether the Veteran's service-connected PTSD is of such nature as to preclude employment consistent with his education and occupational experience (receipt of GED, approximately two years of college, and most recent employment restoring antiques).  In providing an opinion, the examiner should discuss what functional limitations the Veteran experiences as a result of his PTSD and what impact, if any, these have on his occupational functioning.  Consideration should not be given to the Veteran's age, and any discussion and/or opinion(s) should be limited to the impact of his Veteran's service-connected PTSD on the ability to obtain or maintain employment.  

2.  After the above is complete, readjudicate the Veteran's claims.  If the full benefit sought on appeal is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


